J-A19044-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 AMEER MURPHY                             :
                                          :
                    Appellant             :   No. 1301 EDA 2018

            Appeal from the Judgment of Sentence April 6, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0005908-2015


BEFORE:    PANELLA, P.J., KUNSELMAN, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                   FILED OCTOBER 21, 2019

      Appellant Ameer Murphy appeals the judgment of sentence entered by

the Court of Common Pleas of Philadelphia County after a jury convicted

Appellant of first-degree murder, conspiracy to commit murder, possession of

an instrument of crime and two violations of the Uniform Firearms Act (VUFA).

Appellant claims the trial court erred in allowing the Commonwealth to admit

the prior statement of a prosecution witness. After careful review, we affirm.

      The trial court aptly summarized the factual background of the case as

follows:

            On March 16, 2015, just before 10:00 p.m., Leon Williams
      sat on his porch at 6053 Irving Street in West Philadelphia,
      between 60th and 61st Streets. As he sat on the porch smoking
      cigarettes, he noticed his nephew, the decedent Marquan Royster,
      approaching him from the opposite side of Irving Street via 61 st
      Street. After Williams called out, “Hey Nephew!” to the decedent,
      [Appellant], Ameer Murphy, and an unidentified individual walked
      onto the block from 61st Street and started following the decedent.

____________________________________
* Former Justice specially assigned to the Superior Court.
J-A19044-19


     In response, the decedent began to jog away from the pair. After
     the three passed Williams’ home, [Appellant] and his accomplice
     drew laser-sighted pistols and fired what Williams thought was
     three to four shots at the decedent in the middle of the street. As
     the decedent lay dying, [Appellant] and his accomplice turned
     around, ran past Williams’ house for a second time, entered a red
     vehicle parked on 61st Street, and drove away. Williams saw
     [Appellant’s] face after [Appellant] passed by the home for a
     second time.

            From his living room at 6052 Irving Street, across the street
     from Williams’ home, Norman Gay heard gunfire as he watched
     television. After going onto his porch to investigate, Gay observed
     [Appellant] and his co-conspirator, wearing sweatshirts and
     hoodies, run towards his house from the middle of the street to
     the near sidewalk, carrying laser-sighted pistols in their hands. As
     he ran past Gay’s home, [Appellant’s] hood came off his head,
     permitting Gay to observe his face as he approached and ran
     under a streetlight. After [Appellant] reached the front stairs onto
     Gay’s porch, Gay’s wife pulled him inside the home. Minutes later,
     Gay returned to the porch and observed a crowd in the middle of
     the street.

           At 9:54 p.m., Philadelphia Police Officer Gary Mercando and
     Sergeant Mirriam Joseph received a radio call for a shooting near
     60th and Irving Streets. Upon arrival, the officers worked their
     way through a crowd of about eight people to the decedent’s body,
     which lay face down in the middle of Irvine Street. After
     discovering that the decedent was non-responsive, the officers
     carried him into the back of their squad car and drove him to
     Presbyterian Hospital, where he was pronounced dead.

            Dr. Edwin Lieberman, a forensic pathologist formerly with
     the Philadelphia Medical Examiner’s Office, performed the
     decedent’s autopsy and generated a report.          The decedent
     suffered two gunshot wounds, including a perforating gunshot
     wound to the rear-left side of his head, which was immediately
     fatal, and a perforating gunshot wound to his right shin. Each
     gunshot wound was consistent with the decedent running away
     from his assailants. Assistant Medical Examiner Dr. Khalil Wardak,
     an expert in forensic pathology, conducted an independent review
     of Dr. Lieberman’s report and photographs associated with the
     instant offense. At trial, Dr. Wardak testified, to a reasonable
     degree of medical certainty, that [the] manner of death of
     homicide, caused by a gunshot to the back of the head.

                                    -2-
J-A19044-19


            Officer Michael Lombardi arrived at Irving Street shortly
     after the shooting and secured the area. There, he discovered
     five fired cartridge casings (“FCCs”) on the street.         The
     Philadelphia crime scene unit ultimately recovered three .380
     caliber FCCs and four .45 caliber FCCs and one .30 caliber [sic]
     and .45 projectile, respectively. Ann Marie Barnes, an expert in
     ballistics, reviewed the ballistics recovered from the scene and
     determined that each .380 caliber FCC and each .45 caliber FCC
     were fired from the same weapon for each respective caliber.

           Homicide detectives Frank Mullen and Thorsten Lucke
     recovered a surveillance video from the Baez Grocery Store on
     61st Street near the scene of the shooting. While the video did
     not show the shooting itself, it does show a red vehicle parking
     near Irving Street before the shooting, and the decedent walking
     out of the store immediately prior to the shooting.

           At approximately 11:37 p.m. on March 16, 2015,
     [Appellant] arrived at the Camden Medical Center in Camden, New
     Jersey suffering from a gunshot wound to the foot. After he
     arrived, Officer Jeffrey Kostopolis of the Camden City Police
     Department interviewed [Appellant], who identified himself as
     Quateer Brown, and gave an address of 3133 Tasker Street in
     South Philadelphia. At the hospital, [Appellant] explained that he
     was waiting for his paramour Jevana Robinson at 4th and Erie
     Streets in Camden where he was shot in the foot and after which
     Robinson drove him to the hospital.          Camden City Police
     investigated the area around 4 and Erie and discovered no
                                      th

     evidence of a shooting.

           In March 2015, Philadelphia homicide detectives received
     information identifying a phone number associated with
     [Appellant]. Detective John Verrecchio prepared a search warrant
     for the phone number (215) 251-3547, associated with
     [Appellant] and on March 31, 2015, Detective Verrecchio received
     the cell phone records. Detective Thorsten Lucke also reviewed
     the records and discovered that at 7:15 p.m. on March 16, 2016,
     the user of the cell phone texted an unidentified contact, “This is
     Meer Meer.” The phone further contained selfies of [Appellant]
     and a photo of [Appellant] in the hospital with a foot wound. The
     internet search history of the phone also revealed that the user,
     on March 17, 2015, searched for a news article concerning the
     instant shooting. The Phone’s user history was further littered
     with images of dirt bikes and pornographic videos.


                                    -3-
J-A19044-19


           At 6:00 a.m. on April 1, 2015, Philadelphia police officers
     obtained and executed a search warrant for [Appellant’s] home at
     3138 Tasker Street in South Philadelphia.        There, officers
     recovered the iPhone 5c associated with the (215) 251-3547
     number and detained [Appellant] to question him at the homicide
     unit within the Police Administration Building. That morning,
     homicide detective Thomas Gaul Mirandized and interviewed
     [Appellant], who gave detectives consent to search the phone.

           During the interview, [Appellant] denied any involvement in
     the homicide, but explained to the detective that the decedent
     was killed in retaliation for the murder of his best friend Damien
     James. [Appellant] further claimed that he shot himself on the
     corner of 25th and Moore Streets in South Philadelphia, that he
     went to Camden, New Jersey for medical treatment, and gave
     doctors a fake name while he was there, but did not explain why.
     Detective Gaul examined police reports for that night and
     discovered a complaint about two males who were shot [] on the
     1600 block of South Taylor Street in South Philadelphia.

           At 8:00 p.m. that evening, Detective Verrecchio re-
     Mirandized [Appellant] and conducted a second interview. Then,
     [Appellant] described how he was in South Philadelphia at the time
     of the shooting, and that there was an ongoing conflict between a
     group of males from 20th Street against a group from 24th Street.
     [Appellant] identified himself as a member of the 20th Street
     group, and described the decedent as a member of the opposing
     faction. James, whose death [Appellant] described as a catalyst
     for the conflict between the groups and the instant shooting, was
     a member of the 20th Street group with [Appellant].

            Before the interview, Detective Verrecchio examined the
     phone records for the 3547 number, which contained geolocation
     information for each phone call. By entering the coordinates into
     a Google Maps search, Detective Verrecchio was able to create a
     map for each phone call, demonstrating that the user was in West
     Philadelphia near the 61st and Irving Streets at the time of the
     shooting. When Detective [Verrecchio] confronted [Appellant]
     with this map during the interview, [Appellant] exclaimed that
     “[his] life [was] over,” and asked Detective Verrecchio if he could
     take the whole case himself without naming any other associates.
     After further questioning, [Appellant] refused to sign a written
     statement, but Detective Verrecchio prepared his own summary
     of the interview.


                                    -4-
J-A19044-19


           After [Appellant’s] arrest, Detective James Dunlap, an
     expert in cell phone tower analysis, analyzed the records for the
     phone associated with [Appellant] and identified more than three
     dozen connections on March 16, 2015. Between 7:50 p.m. and
     9:21 p.m., the phone associated with [Appellant] made seven
     connections at the tower located at 63rd and Walnut Streets, near
     the scene of the shooting. At 9:53 p.m., the phone associated
     with [Appellant] made a call from a different sector of the same
     tower. From 9:56 p.m. to 10:05 p.m., the phone travelled from
     a series of towers further west, connecting with towers in Upper
     Darby, Pennsylvania, the 6700 block of Baltimore Avenue in West
     Philadelphia, 58th and Springfield Streets, and on 67th and
     Essington Streets. By 10:19 p.m., the phone connected with a
     tower on Passyunk Avenue in South Philadelphia. Between 10:19
     and 11:18, the phone connected with numerous towers in an area
     between Broad Street and Interstate 76 west east to west [sic]
     and from South Street down to Passyunk Avenue north to south.
     At 11:27 p.m., the phone connected with a tower in Camden, New
     Jersey, near the Camden Medical Center. At trial, Detective
     Dunlap testified that the time and location of the connections
     indicate that the use of the phone was in the area of the shooting
     at the time it occurred, and then was inside a vehicle that travelled
     between the identified towers.

           At trial, [Appellant’s] mother, Questina Woods, testified that
     the 3547 numbered phone belonged to her daughter, but that she
     was in possession of the phone on the evening of the shooting,
     and that the phone was in her possession while she was visiting a
     prospective new home at 57th and Hazel Avenue in West
     Philadelphia, blocks from where the shooting occurred. On cross-
     examination, when confronted about pornography discovered on
     the phone, Woods testified that she often used her phone to
     search for pornography, but could not explain answers to text
     messages identifying the user as “Meer Meer,” [Appellant’s]
     nickname.

            [Appellant] elected to testify at trial and explained that he
     was at 24th and Morris Streets from 6:00 to 10:30 p.m. Then,
     while [Appellant] and his friend Lawrence Shiver sat in a Buick
     LeSabre, an unidentified vehicle pulled up next to them and fired
     into the passenger compartment, striking [Appellant] in the foot.
     After that shooting, [Appellant] went to Woods’ home, and had
     her drive him to a hospital in Camden, New Jersey. [Appellant]
     elected to check into a New Jersey hospital and provided a
     pseudonym, he explained, because he feared being arrested for a

                                     -5-
J-A19044-19


      probation violation if he treated his wound in Philadelphia.
      [Appellant] further claimed that Woods had the 3547 numbered
      cell phone from 6:00 p.m. until his arrival at the Camden Medical
      Center.

Trial Court Opinion (T.C.O.), 6/21/18, at 2-7 (citations omitted).

      At the conclusion of the trial, the jury convicted Appellant of the

aforementioned charges on April 6, 2018. On the same date, the trial court

imposed a mandatory minimum sentence of life imprisonment without parole

on the first-degree murder charge. In addition to this life sentence, the trial

court also imposed sentences of imprisonment for his conspiracy, PIC, and

weapons charges. Appellant did not file a post-sentence motion.

      On May 1, 2018, Appellant filed a timely notice of appeal. Thereafter,

this appeal was dismissed twice for Appellant’s failure to file a brief. After this

Court reinstated the appeal on two occasions, Appellant filed a counseled brief

raising one issue for review, claiming the trial court abused its discretion in

allowing the Commonwealth to introduce a witness’s prior written statement

into evidence.

      It is well-established that “[t]he admission of evidence is solely within

the discretion of the trial court, and a trial court's evidentiary rulings will be

reversed on appeal only upon an abuse of that discretion.” Commonwealth

v. Le, ___Pa.___, 208 A.3d 960, 970 (Pa. 2019) (citing Commonwealth v.

Reid, 627 Pa. 151, 99 A.3d 470, 493 (2014)).

      Specifically, Appellant claims the trial court abused its discretion in

allowing the Commonwealth to admit Leon Williams’ prior statement, which

Appellant characterizes as a prior consistent statement, which improperly

                                       -6-
J-A19044-19



bolstered Williams’ credibility. In response, the Commonwealth asserts that

the statement at issue was properly admitted as a prior inconsistent

statement.

      This Court has held that a prior inconsistent statement is admissible to

impeach a witness if the statement was given under reliable circumstances

and the witness is available for cross-examination. Commonwealth v. Enix,

192 A.3d 78, 81–82 (Pa.Super. 2018). As noted above, Appellant does not

suggest that Williams’ prior statement to police was unreliable, but argues

that it was not inconsistent with his trial testimony. We disagree.

      At trial, the Commonwealth elicited the following testimony from Mr.

Williams on direct examination:

      [Prosecutor:] To the best you can remember, can you describe
      this defendant and what he was wearing at that time?

      [Williams:] The one’s that’s in the courtroom with me now?

      [Prosecutor:] Yeah.

      [Williams:] Like a sweatshirt with a hood. It had like a hood on
      it. I don’t know what kind of sweatsuit it was, partake, but it was
      a general sweatsuit. It was a darker color. That’s all.

      [Prosecutor:] Okay. What about the other male?

      [Williams:] He had on, like, a same, similar outfit. Another
      hooded shirt or sweatsuit. But they were dressed similar.

      [Prosecutor:] Was one taller or shorter than the other?

      [Williams:] Yes.

      [Prosecutor:] Which one was this defendant?

      [Williams:] The shorter one.

Notes of Testimony (N.T.), 4/2/18, at 218-219 (emphasis added).

                                     -7-
J-A19044-19



      At that point, the prosecutor introduced the signed statement Williams

gave to Philadelphia detectives after the shooting occurred. In this statement,

Williams had indicated that the shooter was wearing a “light gray Nike

sweatshirt with a zipped-up hood” and was the taller of the decedent’s two

assailants; Williams estimated that Appellant was 6’0’’ or 6’1” in height.

Commonwealth’s Exhibit 3, at 3. Defense counsel objected, arguing that the

prosecutor was “trying to rehabilitate her own witness.” N.T., 4/2/18, at 221.

The trial court overruled defense counsel’s objection, indicating that the

prosecutor was permitted to determine if Williams gave a different description

of Appellant at some point. N.T., 4/2/18, at 222.

      We agree with the trial court’s finding that Williams’ statement was

admissible as a prior inconsistent statement. This conclusion is supported by

the fact that defense counsel also attempted to use Williams’ prior statement

to impeach his credibility based on a conflicting description of Appellant’s

clothing and stature. N.T., 4/3/18, at 47; N.T., 4/5/18, at 191-93.

      Moreover, even assuming arguendo that the trial court improperly

admitted this statement, any resulting error would have been harmless.

      Even where the trial court erroneously admitted evidence, this
      Court may still sustain the verdict if it finds the error harmless.
      See Commonwealth v. McClure, 144 A.3d 970, 975 (Pa. Super.
      2016). An error is harmless only if it could not have contributed
      to the verdict. See id., at 975-976. This Court will find harmless
      error where the error did not prejudice the appellant, or the
      prejudice was de minimis. See Commonwealth v. Brown, –––
      Pa. ––––, 185 A.3d 316, 330 (2018). Similarly, where “the
      properly admitted and uncontradicted evidence of guilt was so
      overwhelming and the prejudicial effect of the error was so


                                     -8-
J-A19044-19


        insignificant by comparison that the error could not have
        contributed to the verdict,” we will deem the error harmless. Id.
        (citation omitted).

Commonwealth v. Akhmedov, __A.3d__, 2019 PA Super 232, at *6

(Pa.Super. July 29, 2019).

        In this case, the Commonwealth presented overwhelming evidence of

Appellant’s guilt. Both Williams and Norman Gay identified Appellant as the

shooter at trial and in earlier statements to the police.      The prosecution

presented records from a phone that was at the location of the shooting at the

time it had occurred.      The phone contained selfies of Appellant and text

messages sent from “Meer Meer” a few hours before the shooting occurred.

N.T., 4/4/18, at 144-45.

        The phone’s geolocation records also showed the phone was brought

back to Appellant’s home after the shooting and eventually taken to a Camden

hospital, where Appellant admittedly checked in with a gunshot wound to the

foot.   Appellant gave a fake name to the Camden medical personnel, and

indicated he had been shot in Camden. However, Camden police found no

evidence of a shooting in the area Appellant reported. When confronted with

his phone records, Appellant exclaimed that his “life [was] over” and indicated

that he would take responsibility for the murder if no one else was prosecuted.

N.T., 4/4/18, at 97.

        Moreover, the Commonwealth presented evidence that would allow the

jury to infer that Appellant had a motive to kill the victim; Appellant admitted




                                      -9-
J-A19044-19



the victim was a member of a rival gang who was suspected to have murdered

Appellant’s best friend.

      As a result, any prejudice that resulted from the admission of Williams’

prior statement was so insignificant in comparison to the overwhelming

evidence of guilt presented at trial. Accordingly, we find Appellant’s claim to

be meritless and affirm the judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/21/19




                                    - 10 -